In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-15-00181-CR



                             DENNIS SCOTT BRALEY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee



                             On Appeal from the 5th District Court
                                    Bowie County, Texas
                                Trial Court No. 13-F-011-005




                         Before Morriss, C.J., Moseley and Carter,* JJ.
                           Memorandum Opinion by Justice Carter

____________________________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                     MEMORANDUM OPINION
         Dennis Scott Braley was convicted on June 27, 2013, of driving while intoxicated (DWI),

third or more, under trial court cause number 13F0011-005. Braley timely filed a notice of appeal

from that judgment, and this Court’s opinion affirming Braley’s DWI conviction issued on May

15, 2014. This Court’s mandate in that appeal issued on October 24, 2014.

         On August 10, 2015, Braley filed a motion titled “Applicant’s First Motion for

Appointment of Counsel for Habeas Corpus Pursuant to Texas Fair Defense Act Code of Criminal

Procedure, Art. § 1.051” in the trial court under cause number 13F0011-005. On September 11,

2015, the trial court signed an order overruling Braley’s motion. Braley attempts to appeal from

the denial of his motion for the appointment of counsel. Even if the trial court had jurisdiction to

rule on Braley’s motion,1 it nevertheless appears that an order denying a motion for the

appointment of counsel to pursue a post-conviction application for the writ of habeas corpus is not

an appealable order.

         As a general rule, the Texas Legislature has only authorized appeals by criminal defendants

from written judgments of conviction. See Gutierrez v. State, 307 S.W.3d 318, 321 (Tex. Crim.

App. 2010); Ex parte Shumake, 953 S.W.2d 842, 844 (Tex. App.—Austin 1997, no pet.). There

are a few very limited exceptions to this general rule, see Wright v. State, 969 S.W.2d 588, 589

(Tex. App.—Dallas 1998, no pet.), but in the absence of an appealable judgment or order, we are




1
 In the absence of the filing of a post-judgment motion, the trial court’s plenary power expires thirty days after the
sentence or appealable order. See TEX. R. APP. 21.4; State v. Aguilera, 165 S.W.3d 695, 697–98 (Tex. Crim. App.
2005).


                                                          2
without jurisdiction to hear an appeal. Braley had the right to appeal from the written judgment

of conviction in trial court cause number 13F0011-005, and he exercised that right. The trial

court’s order denying Braley’s request for the appointment of counsel to file a post-conviction

application for the writ of habeas corpus is not an order from which the Texas Legislature has

authorized an appeal.

       By letter dated November 5, 2015, we notified Braley of this potential defect in our

jurisdiction and afforded him the opportunity to respond. We received no response.

       In light of the foregoing, we dismiss this appeal for want of jurisdiction.




                                              Jack Carter
                                              Justice

Date Submitted:         December 9, 2015
Date Decided:           December 10, 2015

Do Not Publish




                                                 3